

Exhibit 10.6


[Calpine Letterhead]


August 7, 2019


Charles Gates
                            
                               
Re: Bonus Payment


Dear Mr. Gates:
We refer to that certain Class B Interest Award Agreements, effective March 8,
2018 and August 29, 2018, between CPN Management, LP, a Delaware limited
partnership (“CPN”) and you, as amended, (together the “2018 Agreements”) and
that certain Class B Interest Award Agreement, effective June 28, 2019 between
CPN and you (the “2019 Agreement”). This letter agreement (the “Agreement”)
memorializes our agreement to pay you a cash bonus (the “Bonus”) on each Payment
Date in the amount and circumstances set forth herein.
The amount of the Bonus payable on each Payment Date shall be the excess, if
any, of
(A) the amount that would have been payable on the Payment Date under the 2018
Agreements had your 2018 Interest been an interest of 0.30% over
(B) the amount actually payable under the 2018 Agreements and the 2019
Agreement, in the aggregate, on the Payment Date.
For purposes of this Agreement, the terms used herein shall have the meanings
specified below:
(a) “2018 Interest” means the Total Class B Interest awarded to you under the
2018 Agreements, as amended;
(b) “Payment Date” is the date on which any payment is paid to you in respect of
your 2018 Interest;
If the foregoing correctly conforms to your understanding of the agreement
between you and CPN, please sign and date the enclosed copy of this Agreement
and return it to me on or before August 8, 2019.
 
Very truly yours,
 
 
 
/s/  HETHER BENJAMIN BROWN
 
Hether Benjamin Brown
SVP, Chief Administrative Officer
 
 
 
 
 
/s/  CHARLIE GATES
 
Charlie Gates
EVP - Power Operations



